FILED
                                                                        IN THE OFFICE OF THE
                                                                     CLERK OF SUPREME COURT
                                                                         NOVEMBER 26, 2021
                                                                      STATE OF NORTH DAKOTA



                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2021 ND 213

Heidi Boldt,                          Plaintiff, Appellee, and Cross-Appellant
   v.
Cliff J. Boldt,                    Defendant, Appellant, and Cross-Appellee



                                No. 20210101

Appeal from the District Court of Morton County, South Central Judicial
District, the Honorable David E. Reich, Judge.

AFFIRMED.

Opinion of the Court by McEvers, Justice.

David M. Knoll, Bismarck, ND, for plaintiff, appellee, and cross-appellant.

Micheal A. Mulloy (argued) and Aaron D. Pulanco (appeared), Bismarck, ND,
for defendant, appellant, and cross-appellee.
                                 Boldt v. Boldt
                                 No. 20210101

McEvers, Justice.

[¶1] Cliff Boldt appeals from a divorce judgment. He asserts the district court
erred when it awarded Heidi Boldt primary residential responsibility of the
parties’ minor children. He argues the court’s analysis of the best interest
factors is inadequate and the evidence does not support its decision. Heidi
Boldt cross appeals. She asserts the court erred when it calculated child
support. She argues the court improperly allowed Cliff Boldt to deduct
amounts he pays her for the children’s health insurance premiums from his
gross income. We affirm.

                                        I

[¶2] The parties were married in 2000. They have four children. Two of the
children are minors. They were eleven and nine years old at the time of these
proceedings. In 2019, Heidi Boldt left the marital home located near Carson
and filed for a divorce. She and the children moved to Flasher, where she works
at a credit union and the children attend school. The parties entered into a
partial settlement agreement concerning the marital property, debts, spousal
support, and attorney fees. They agreed to sell the marital home and that Cliff
Boldt would reside there until it sold. They reserved the issues of parental
rights, residential responsibility of the children, and child support for trial. At
trial, Cliff Boldt testified he was planning on purchasing a different residence
further away from Flasher, but his plans were contingent on the sale of the
marital home. At the conclusion of the trial, the court indicated it would permit
Cliff Boldt to supplement the record concerning his living arrangements “if the
circumstances change before the opinion comes out.”

[¶3] The court entered an order awarding Heidi Boldt primary residential
responsibility. The court noted Cliff Boldt’s proposed parenting plan, which
was for shared residential responsibility on a weekly rotation, would require
the children to “make significant change in their schedule each week” given
the travel time, via bus, from Cliff Boldt’s residence to their school in Flasher.


                                        1
The court concluded making “such an adjustment on a week-to-week basis”
would not be in the children’s best interests. The court ordered both parties to
split the cost of the children’s health insurance, and it calculated child support.

[¶4] The parties prepared proposed findings of fact, conclusions of law, and
judgments. Cliff Boldt filed an objection to Heidi Boldt’s proposed documents.
He advised the court his “plans of moving to the residence he testified to at
trial will not occur because the parties have received no offers on the sale of
the marital home.” He asserted there was no evidence to support the court’s
finding concerning the time it would take the children to ride the bus to school.
He also argued he should be entitled to a deduction from his income for
purposes of child support for the children’s health insurance premium
payments under N.D. Admin. Code § 75-02-04.1-01(6)(d). His objection was
accompanied with a request for an evidentiary hearing regarding his living
arrangements and “to clarify the time in which the minor children ride the bus
to school each day.”

[¶5] The district court held a hearing on Cliff Boldt’s objection. The court
explained it would not take any additional evidence, but the court allowed Cliff
Boldt to make an offer of proof, which included evidence that the bus ride from
his home is generally forty minutes one way, as opposed to the “roughly two
hours on a bus each day” the court described in its order. Cliff Boldt also
asserted he would have presented evidence proving he would be available to
transport the children to school himself. The district court denied Cliff Boldt’s
request to revisit its primary residential responsibility decision. The court
granted Cliff Boldt’s request to revise its child support calculation and held he
was entitled to deduct amounts he reimbursed Heidi Boldt for the children’s
health insurance premiums from his gross income. Judgment was entered
accordingly.

                                        II

[¶6] Cliff Boldt argues the district court erred when it awarded Heidi Boldt
primary residential responsibility. He claims the court did not sufficiently
analyze the best interest factors and the evidence does not support the court’s
decision.

                                        2
[¶7] The district court must award primary residential responsibility to the
parent who will promote the welfare and best interests of the child. State v.
P.K., 2020 ND 235, ¶ 14, 951 N.W.2d 254. The court must consider the thirteen
best interest factors set out at N.D.C.C. § 14-09-06.2(1) when making its
determination, which are:

     a.    The love, affection, and other emotional ties existing
           between the parents and child and the ability of each parent
           to provide the child with nurture, love, affection, and
           guidance.
     b.    The ability of each parent to assure that the child receives
           adequate food, clothing, shelter, medical care, and a safe
           environment.
     c.    The child’s developmental needs and the ability of each
           parent to meet those needs, both in the present and in the
           future.
     d.    The sufficiency and stability of each parent’s home
           environment, the impact of extended family, the length of
           time the child has lived in each parent’s home, and the
           desirability of maintaining continuity in the child’s home
           and community.
     e.    The willingness and ability of each parent to facilitate and
           encourage a close and continuing relationship between the
           other parent and the child.
     f.    The moral fitness of the parents, as that fitness impacts the
           child.
     g.    The mental and physical health of the parents, as that
           health impacts the child.
     h.    The home, school, and community records of the child and
           the potential effect of any change.
     i.    If the court finds by clear and convincing evidence that a
           child is of sufficient maturity to make a sound judgment, the
           court may give substantial weight to the preference of the
           mature child. The court also shall give due consideration to
           other factors that may have affected the child’s preference,
           including whether the child’s preference was based on
           undesirable or improper influences.
     j.    Evidence of domestic violence . . . .
     k.    The interaction and inter-relationship, or the potential for
           interaction and inter-relationship, of the child with any


                                     3
            person who resides in, is present, or frequents the household
            of a parent and who may significantly affect the child’s best
            interests. The court shall consider that person’s history of
            inflicting, or tendency to inflict, physical harm, bodily injury,
            assault, or the fear of physical harm, bodily injury, or
            assault, on other persons.
      l.    The making of false allegations not made in good faith, by
            one parent against the other, of harm to a child.
      m.    Any other factors considered by the court to be relevant to a
            particular parental rights and responsibilities dispute.

[¶8] A decision on primary residential responsibility is a finding of fact
reviewed under the clearly erroneous standard of review. Vetter v. Vetter, 2020
ND 40, ¶ 8, 938 N.W.2d 417.

      “A finding of fact is clearly erroneous if it is induced by an
      erroneous view of the law, if no evidence supports it, or if this
      Court, on the entire record, is left with a definite and firm
      conviction a mistake has been made.” [Zuo v. Wang, 2019 ND 211,
      ¶ 11, 932 N.W.2d 360.] “Under the clearly erroneous standard, we
      do not reweigh the evidence nor reassess the credibility of
      witnesses, and we will not retry a custody case or substitute our
      judgment for a district court’s initial primary residential
      responsibility decision merely because we might have reached a
      different result.” Mowan v. Berg, 2015 ND 95, ¶ 5, 862 N.W.2d 523
      (quoting Wolt v. Wolt, 2010 ND 26, ¶ 7, 778 N.W.2d 786).

Id.

                                        A

[¶9] Cliff Boldt claims the district court did not sufficiently analyze the best
interest factors. He requests we remand the case for the court to make
additional findings.

[¶10] We have articulated the requisite specificity for findings of fact
supporting primary residential responsibility determinations:

      [A] district court need not make separate findings for each best
      interest factor or consider irrelevant factors, and a court’s findings


                                        4
      regarding one best interest factor may be applicable to other
      factors. However, the court’s findings must contain sufficient
      specificity to show the factual basis for the primary residential
      responsibility decision. A court’s findings of fact are sufficient if
      they afford a clear understanding of the court’s decision and assist
      the appellate court in conducting its review.

Topolski v. Topolski, 2014 ND 68, ¶ 7, 844 N.W.2d 875 (cleaned up). Rule 52,
N.D.R.Civ.P., also requires the court to “find the facts specially and state its
conclusions of law separately.”

[¶11] Cliff Boldt argues the district court erred because it did not specifically
analyze the best interest factors. The district court found “it is clear that both
parties are good parents and have love and affection for the children.” The
court also found Heidi Boldt has been the children’s primary caregiver. The
court rejected Cliff Boldt’s request for equal parenting time on a weekly
rotating basis. The court noted the children would be minutes away from
school one week while they resided in Flasher with Heidi Boldt, and then the
next week, when they resided with Cliff Boldt at his rural residence near
Carson, they would have to spend roughly two hours a day on a bus riding to
school. At trial the court explained: “changing households every week even if
you are in the same town or just a few miles apart is one thing, but to kind of
change your whole schedule every week is another. So that’s what I’m looking
at. . . . [I]t is a factor I’m looking at.” In its written order the court found it
would not be in the children’s “best interests to require them to make such an
adjustment on a week-to-week basis” given their “relatively young age and the
grades they are in school.”

[¶12] While we do not “condone [a] lack of effort to be specific . . . in identifying
which specific factors were under consideration,” we will affirm when the
findings are “sufficiently detailed” for us to “clearly understand” the basis for
the decision and to determine whether the district court’s application of the
best interest factors was clearly erroneous. Topolski, 2014 ND 68, ¶ 20. In
this case, the district court’s rationale is clear from the record. The court
considered the best interest factors and determined each parent was capable
of caring for the children, but it found awarding Heidi Boldt primary


                                         5
residential responsibility would be in the children’s best interest because it
would provide stability and facilitate their participation in school and extra-
curricular activities. Because we are able to understand the court’s rationale
and its application of the best interest factors, we reject Cliff Boldt’s request
for us to remand the case for additional findings.

                                        B

[¶13] Cliff Boldt argues that even if the district court’s findings are sufficient,
the court’s primary residential responsibility decision is not supported by the
evidence. He asserts the evidence and the court’s findings establish both
parents are equally suited to care for the children, and therefore the district
court erred when it did not order equal residential responsibility. “[O]ur
deferential review is especially applicable for a difficult child custody decision
involving two fit parents.” Dickson v. Dickson, 2018 ND 130, ¶ 7, 912 N.W.2d
321 (quoting Thompson v. Thompson, 2018 ND 21, ¶ 7, 905 N.W.2d 772). We
have repeatedly affirmed decisions to award primary residential responsibility
to one parent despite the evidence not clearly favoring either parent. Peek v.
Berning, 2001 ND 34, ¶ 17, 622 N.W.2d 186 (collecting cases). The district
court’s decision is supported by the evidence and is not clearly erroneous.

                                       III

[¶14] Heidi Boldt cross appeals asserting the district court erred when it
calculated child support. She asserts the court improperly allowed Cliff Boldt
to deduct amounts he pays for the children’s health insurance premiums from
his gross income.

[¶15] A mixed standard of review applies to appeals from child support
decisions:

      “Child support determinations involve questions of law which are
      subject to the de novo standard of review, findings of fact which are
      subject to the clearly erroneous standard of review, and may, in
      some limited areas, be matters of discretion subject to the abuse of
      discretion standard of review.” Grossman v. Lerud, 2014 ND 235,
      ¶ 6, 857 N.W.2d 92 (quoting State ex rel. K.B. v. Bauer, 2009 ND


                                        6
      45, ¶ 8, 763 N.W.2d 462). “A finding of fact is clearly erroneous if
      it is induced by an erroneous view of the law, if no evidence exists
      to support it, or if, on the entire record, we are left with a definite
      and firm conviction that a mistake has been made.” Richter v.
      Houser, 1999 ND 147, ¶ 3, 598 N.W.2d 193.

Eubanks v. Fisketjon, 2021 ND 124, ¶ 6, 962 N.W.2d 427 (quoting Gooss v.
Gooss, 2020 ND 233, ¶ 14, 951 N.W.2d 247).

[¶16] The district court ordered the parties to equally share the cost of the
children’s health insurance, which Heidi Boldt obtained through her employer.
The judgment states:

             Although health insurance is not currently available to
      Heidi at no cost or nominal cost, Heidi is presently providing
      health insurance for the minor children through her employer. She
      will continue to provide health insurance for the parties’ minor
      children as long as it continues to be available at a reasonable cost
      through her employer. Cliff and Heidi shall equally share the cost
      of the health insurance premiums for health insurance coverage
      for their minor children. Cliff shall reimburse[] Heidi for his share
      of the children’s health insurance premium by the 15th day of the
      month after which those premiums were paid by Heidi.

[¶17] The district court allowed Cliff Boldt to deduct his share of the premium
payments from his gross income under N.D. Admin. Code § 75-02-04.1-01(6)(d),
which allows an obligor to deduct:

      A portion of premium payments, made by the person whose income
      is being determined, for health insurance policies . . . intended to
      afford coverage for the child or children for whom support is being
      sought, determined by:
             (1) If the cost of single coverage for the obligor and the
             number of persons associated with the premium payment
             are known:
                    (a) Reducing the premium payment by the cost for
                    single coverage for the obligor;
                    (b) Dividing the difference by the total number of
                    persons, exclusive of the obligor, associated with the
                    premium payment; and


                                        7
                (c) Multiplying the result times the number of insured
                children for whom support is being sought; or
            (2) If the cost of single coverage for the obligor is not
            known:
                (a) Dividing the payment by the total number of
                persons covered; and
                (b) Multiplying the result times the number of insured
                children for whom support is being sought[.]

[¶18] Interpretation of an administrative rule presents a question of law that
is fully reviewable on appeal. Hecker v. Stark Cty. Soc. Serv. Bd., 527 N.W.2d
226, 234 (N.D. 1994). Administrative rules are derivatives of statutes; we
construe them using our principles of statutory construction. Davis v. Davis,
2010 ND 67, ¶ 13, 780 N.W.2d 707.

      The primary objective in interpreting a statute is to determine the
      legislature’s intent. We give words their plain, ordinary, and
      commonly understood meaning, unless specifically defined or
      contrary intention plainly appears. Statutes are construed as a
      whole and harmonized to give meaning to related provisions. We
      give meaning to each word, phrase, and sentence.

Schroeder v. State, 2020 ND 167, ¶ 8, 946 N.W.2d 718 (citations omitted).

[¶19] Heidi Boldt argues N.D. Admin. Code § 75-02-04.1-01(6)(d) does not
apply in this case because she pays the premiums and there is “no coverage for
the obligor” as contemplated in subsections (1) and (2). Those subsections
provide instructions for calculating the cost of the children’s coverage when the
obligor or other individuals are insured on the same policy. Although the rule
could be clearer, we do not read it to require there be coverage for the obligor
for it to apply as Heidi Boldt suggests. The plain language of the rule excludes
from the obligor’s gross income, without exception, “a portion of premium
payments” that are “intended to afford coverage for the child.” In this case,
Cliff Boldt pays Heidi Boldt a portion of the premium payments for the
children’s health insurance coverage. Under N.D. Admin. Code § 75-02-04.1-
01(6)(d), he is entitled to deduct that amount from his gross income. We
conclude the district court did not err.



                                       8
                                   IV

[¶20] We have considered the parties’ remaining arguments and conclude they
are either without merit or unnecessary to our decision. The judgment is
affirmed.

[¶21] Jon J. Jensen, C.J.
      Gerald W. VandeWalle
      Daniel J. Crothers
      Lisa Fair McEvers
      Jerod E. Tufte




                                    9